
	
		II
		110th CONGRESS
		1st Session
		S. 2422
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Whitehouse (for
			 himself, Mr. Leahy, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit
		  certain computer-assisted remote hunting, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Computer-Assisted Remote Hunting
			 Act.
		2.Computer-assisted
			 remote hunting facilities
			(a)OffenseChapter
			 3 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					49.Computer-assisted
				remote hunting
						(a)ProhibitionWhoever,
				using any instrumentality of interstate or foreign commerce, knowingly makes
				available a computer-assisted remote hunt shall be fined under this title or
				imprisoned not more than 5 years, or both.
						(b)ExceptionProviding
				an instrumentality of commerce, such as equipment or access to the Internet, is
				not a violation of this section unless the provider intends the use of the
				equipment or access for a computer-assisted remote hunt.
						(c)Construction
				with other lawNothing in this section limits the power of State
				and local authorities to enact laws or regulations concerning computer-assisted
				remote hunting facilities.
						(d)DefinitionsIn
				this section—
							(1)the term
				computer-assisted remote hunt means any use of a computer or any
				other device, equipment, or software to allow a person remotely to control the
				aiming and discharge of a weapon so as to kill or injure an animal while not in
				the physical presence of the weapon; and
							(2)the term
				instrumentality of interstate commerce means any written, wire,
				radio, television, or other form of communication in, or using a facility of,
				interstate
				commerce.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 3 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						Sec. 49. Computer-assisted remote
				hunting.
					
					.
			
